Citation Nr: 0119674	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-17 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran served on active duty with the Marine Corps from 
September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
post-traumatic stress disorder (PTSD).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

For reasons stated below a remand is required.  In addition, 
the RO should consider whether any additional notification or 
development action is required under the VCAA.  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

The veteran seeks service connection for PTSD based on his 
service in Vietnam.  The veteran claims as stressors a 
rocket/mortar attack in late July 1967 with 17 Marines killed 
and twice that many wounded; the attempted assassination of 
the Nam O village chief in August 1967; a rocket/mortar 
attack in October 1967 with 3 Marines killed; a rocket/mortar 
attack on January 7, 1968 during the Tet offensive with 10 
Marines killed; and a rocket/mortar attack on May 5, 1968 
with 20 Marines killed.  The veteran has stated that all 
events took place at H & S Co., 1st Force Service Regiment, 
Force Logistic Command, Fleet Marine Force, Pacific, Camp 
Books, Red Beach Complex, 20 miles north of Danang.  

The veteran submitted copies of a Command Chronology for 
August 1967, January 1968, and May 1968.  According to these 
records, the services and support provided by Headquarters & 
Service Battalion, Reinforced, 1st Force Service 
Regiment/Force Logistic Command, Fleet Marine Force, Pacific, 
included operational supervision and personnel for internal 
and perimeter security defense of Force Logistic Command 
units located at Camp Books, Red Beach Complex, Danang.  
These historical records show the attempted assassination of 
the village chief of Nam O in August 1967, and the rocket 
rounds on January 7, 1968 that destroyed the headquarters 
building and did major damage to other buildings.  The 
chronologies also show rocket fire at Camp Books on May 5, 
1968 with moderate damage resulting and rocket fire at Camp 
Books on May 21, 1968 with minor damage reported.  Thus, 
although these records tend to document rocket attacks and 
the like, they do not seem to corroborate the fatalities 
mentioned by the veteran.  

In August 1998, Patricia A. Fox-Whipple, Ph.D., MFCC, wrote 
in support of the veteran's claim.  Dr. Fox-Whipple performed 
a psychological evaluation in July 1998 of the veteran's 
current condition based upon hearing his complaints, 
reviewing his history and administering psychological tests.  
The report contains the veteran's description of his 
symptoms.  Specific stressors were not noted in the report 
other than in regard to the veteran expressing guilt over the 
death of fellow Marines who were killed on May 5, 1968, when 
his base took a rocket attack.  The veteran reported that he 
was on guard duty defending the perimeter and watched Camp 
Books being pummeled from his elevated bunker and was unable 
to help.  Reportedly he found out later that 20 Marines were 
killed.  Dr. Fox-Whipple diagnosed chronic PTSD and dysthymic 
disorder.  However, the Command Chronologies submitted by the 
veteran do not show U.S. casualties for May 5, 1968, while 
noting two minor WIAs (wounded in action) for May 9, 1968.  

In an undated statement, the veteran reported having been 
hospitalized in May 1969 at the VA hospital in East Orange, 
N.J.  The RO attempted to secure records for outpatient 
treatment from August 1968 to December 1969.  A reply in 
March 2000 from the VA New Jersey Health Care System, Medical 
Center at Lyons, N.J., indicates that they had no record of 
the veteran.  There is prior evidence in the claims file 
showing that the veteran was hospitalized at the East Orange 
VA hospital in December 1969, but it was for a physical 
disorder.  

The veteran testified at a video-conference hearing in lieu 
of an in-person Travel Board hearing in May 2001.  He 
testified that he was receiving weekly counseling at a 
private facility, Southern California Counseling Center, and 
that he also has been in counseling at the Vet Center in West 
Los Angeles.  The veteran further testified that he first 
went for therapy at age 20 or 21 for depression and anger at 
the Roosevelt Hospital in Manhattan for approximately six 
months.  He then received treatment from Dr. Lynn in New York 
City for several years.  In 1984 he saw Dr. Steve Targum, a 
psychologist in California, who diagnosed depression.  
Records of the cited treatment are not in the claims file.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  If the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, the record must 
contain corroborative evidence that the in-service stressor 
occurred.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In his substantive appeal the veteran wrote that although his 
MOS was supply admin man, he had spent little time, "maybe 
two months, at best," performing those duties and was then 
designated as to be a perimeter guard, perform courier 
missions, serve as messman, and perform other odd details.  
However, at his video-conference hearing, he testified that 
he served in his MOS and never veered from it.  The veteran's 
military personnel records show that while in Vietnam he 
served as a supply administration man and as a messman in H&S 
Company, Supply Battalion, 1st FSR, FLC.  There is no 
evidence that the veteran served in direct combat or as a 
member of a perimeter security defense force.  The veteran's 
DD Form 214 shows that he received the Vietnam Campaign Medal 
and the Vietnam Service Medal.  He did not receive any awards 
or decorations indicative of combat or valor.  Although his 
service records indicate that he participated in operations 
in Danang with the 1st FSR/FLC, the service records support a 
conclusion that he did not engage in combat with the enemy.  
Therefore, there must be corroborative evidence that his 
claimed stressors occurred.  In this case, the Chronology 
Command reports of record corroborate the veteran's claim of 
the attempted assassination of the village chief at Nam O and 
the rocket fire at Camp Books in January and May 1968, but 
not the alleged fatalities. 

The veteran has a diagnosis of PTSD; however, it does not 
appear that the diagnosis of PTSD was based on a review of 
the claims file and it is unclear whether the diagnosis is 
properly attributed to an in-service stressful incident.  See 
38 C.F.R. § 3.304(f).  Thus, further development is necessary 
to ensure proper adjudication of the veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated or evaluated him at any 
time following service for emotional 
problems of any sort to include 
additional identifying details regarding 
treatment at Roosevelt Hospital in New 
York City when he was around 20 years of 
age, treatment from Dr. Lynn in New York 
City, treatment from Dr. Targum in 1984, 
and therapy from the Southern California 
Counseling Center and Faye Snyder.  He 
should also be asked to authorize the 
release of his medical records by all 
private mental heath care providers.  The 
RO then should attempt to obtain copies 
of the veteran's medical records, 
including any intake summaries/histories.  
Included should be records from the Vet 
Center in West Los Angeles, Roosevelt 
Hospital in Manhattan, Dr. Lynn in New 
York City, Dr. Steve Targum, and the 
Southern California Counseling Center and 
Faye Snyder, MFCC.  

3.  The veteran should be asked whether 
he believes that the records of his 
hospitalization by the VA in New Jersey 
1969 would be relevant to his claim for 
service connection for PTSD and, if so, 
the RO should try to determine where such 
records would be kept and then request 
them.  The evidence now of record shows 
that he was admitted on December 29, 1969 
and that the diagnosis was viral 
hepatitis.  

4.  The RO should ask the veteran to 
provide the names, if possible, of any 
buddies who were killed on May 5, 1968, at 
Camp Books, and he should be afforded the 
opportunity to identify any additional 
stressors and provide as many details as 
possible such as dates, locations, 
descriptions of events, units involved, 
number and names of casualties, and 
identifying information concerning any 
other individuals involved in the events.  
The veteran is advised that this 
information is important for obtaining 
supportive evidence of the stressful 
events and that he should be as specific 
as possible because without such details, 
an adequate search for verifying 
information cannot be conducted. 

5.  The RO should then submit a copy of 
the veteran's "Information in Support of 
Claim for Service Connection for PTSD" 
form, his typewritten "Statement of 
Claim" discussing his claimed Vietnam 
stressors, any additional stressor 
statements, his DD Form 214, his service 
personnel records, and this remand to the 
Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
Code MMSB10, Quantico, Virginia 22134- 
5030.  The Marine Corps should be advised 
of the specific command chronologies that 
are already of record and then asked to 
provide information that might corroborate 
any rocket fire to which the veteran's 
unit was exposed in July and October 1967 
at Camp Books, Red Beach Complex, Danang, 
and the fatalities reported by the 
veteran, including fatalities in late July 
1967, in October 1967, on January 7, 1968, 
and on May 5, 1968.  If the veteran has 
identified additional stressors the Marine 
Corps should be asked to provide 
corroboration of those incidents.  Any 
information obtained should be associated 
with the claims file. 

6.  The RO should try to contact Dr. Fox-
Whipple at 265 Camino Toluca Drive, 
Camarillo, California 93010-6712 and ask 
her to identify the veteran's stressors 
upon which her diagnosis of PTSD is 
based, and the basis for any conclusion 
that the alleged stressors actually 
occurred, other than the veteran's story.   

7.  After the above development has been 
completed to the extent possible the 
veteran should be afforded a VA 
examination by a psychiatrist to determine 
whether he has PTSD related to any 
established in-service stressors.  The RO 
must specify for the examiner the 
stressors that are established by the 
record and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the veteran has a qualifying 
stressor for service related PTSD.  The 
claims file and a copy of this remand must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination, and its review should be 
acknowledged in the examination report.  
The veteran's written statements, the 
personal hearing transcript, and this 
remand in its entirety should be reviewed 
along with the medical records and other 
evidence of record.  The examination 
report should include a detailed account 
of all psychopathology found and a 
complete rationale for all opinions 
expressed. 

If PTSD is diagnosed, the examiner should 
address the following: (a) whether the 
veteran meets the diagnostic criteria for 
PTSD under DSM-IV;  (b) whether the in-
service stressor(s) determined to actually 
have occurred (i.e., those that have 
corroborating evidence) were sufficient to 
produce PTSD; and (c) whether there is a 
link between current symptoms and the 
stressor(s) established by the record.  It 
is important that the examiner identify 
the specific stressors upon which any 
diagnosis of PTSD is based.  

The examination should include any 
diagnostic tests or studies, including 
psychological testing, that the examiner 
finds necessary for an accurate 
assessment, and the examiner should review 
the results of any testing prior to 
completion of the report.

8.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

9.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


